DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim(s) 1, 8 and 14 recite(s) account management apparatus and method comprising
-accounting information about a project of the first organization and settlement information about the project
-acquiring first settlement information about the project and second settlement information being a part of operation of the project by a second organization belonging to the group and having performed part of the operation
-compiling the first settlement information and second settlement information acquired by the acquisition process
-access rights control process of controlling access of the second organization
-outputting a result of the compilation, derive a way in which a business may manage a variety of accounts based on a specific project. The way in which a business may control accounts are used daily to monitor sales activities, as well as their relation to other businesses. In fact, the entire claim is directed to a way in which a different business organizations relate, and may compile and settle their accounts. Therefore, the claims recite a commercial or legal interactions, classified under the enumerated grouping of a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the claims recite a user interface, a processor, a storage device and an accounting management apparatus. The newly presented user interface, is another means to which the abstract idea is sent and received, without providing integration of the idea. The processor is present to execute the abstract idea, and the storage device is used to store the abstract idea, and the accounting management apparatus is the combination of the abstract idea, processor and storage medium. The processor is described as executing a program, and the ability for the processor to execute the program is described as the abstract idea being applied to the computer element. The abstract idea is not integrated into the processor with any claim language, since the claim links the abstract idea with computer elements using the word “execute”. Since the abstract idea is presented as an application, the additional element do not integrate the abstract idea into a practical application under MPEP 2106.05(f). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because under Step 2B, the elements are evaluated and the considerations overlap with Step 2A above. In that the additional computer elements are used to simply apply the abstract idea, and therefore do no provide anything significantly more than the abstract idea. The business management is therefore the claim, and the computer elements that apply this management do nothing more than mere application. Therefore, the independent claims remain rejected under 101, due to MPEP 2106.05(f). 
Dependent claims 2-4, 6, 7, 9-11, 13, and 15 describe additional steps performed by processor. The addition of more detailed abstract idea steps, does not integrate the abstract idea into a practical application, or provide significantly more, since the abstract idea continues to be simply applied to the processor, according to MPEP 2106.05(f). The dependent claims remain rejected. 
Dependent claims 5 and 12, add the account information being configured on a blockchain. Blockchain is able to add another additional element that must be analyzed, but the two claims continue to just “use” the blockchain and do not provide integration beyond application. Therefore the dependent claims that further integrate a blockchain, do not do more than apply the abstract idea to another computer element, and mere applications maintains an abstract idea under MPEP 2106.05(f). The same holds true for step 2B analysis for significantly more, and therefore remain rejected under 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2012/0197789 A1 Allin et al.

Regarding claim 1, Allin discloses an accounting management apparatus configured to manage accounting of a first organization belonging to a set of organizations forming a group (Allin Abstract, managing a construction payment process, participants in a specific project are allowed to send notifications to only those participants within the project), comprising: 
a user interface configured to receive inputs from a user of the accounting management apparatus to control operation of the accounting management apparatus (Allin Para. [0009] a user may input the information used with the processor; Para. [0294] the system may include screens and interactions with users);
a processor configured to execute a program (Allin Para. [0009] the application server has a processor and memory for storing instructions); 
and a storage device configured to store the program (Allin Para. [0009] the application server has a processor and memory for storing instructions), 
the accounting management apparatus being accessible to accounting information including information about a project of the first organization and settlement information about the project (Allin Para. [0009] participant access provides information to application server; Para. [0227] Fig. 56, shows the entire project, the names of organizations who are participating, the budget, payment and balance information relating to each participant), and 
the processor being configured to execute: 
an acquisition process of acquiring first settlement information about the project and second settlement information from the accounting information, the second settlement information being about a part of operation of the project by a second organization belonging to the group and having performed part of the operation (Allin Para. [0158] the project as a whole may be assigned a budget, and the subcontractors who participate may individually be assigned a smaller portion of said budget, and the information may be sent through the system to the general contractor in order to pay their employees assigned to the project; Para. [0227] each participant may be from a different company, for specific tasks, such as electricians, plumbing, flooring, etc. and combined for the overall project); 
a compilation process of compiling the first settlement information and the second settlement information acquired by the acquisition process (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0165] the draw information may include a template for the subcontractor to provide any necessary information to approve the draw, such as hours worked, cost of material, etc.; Para. [0167-0168] the line items may also be used to create invoices to be paid at a later date, the invoices uniformly collect and continually reference information to use through the construction payment management process); 
an access rights control process of controlling access of the second organization to the accounting information based on a selection of a scope of disclosure made by the user via the user interface (Allin Para. [0155] the server includes a permission and authorization engine to provide access to modules; Para. [0171] authorized parties are given access to carry responsibilities when assigned; Para. [0180-0182] access may be managed for different tasks); and 
an output process of outputting a result of the compilation by the compilation process (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0173] when the information from invoices are collected, then they may be approved through a variety of managers, and paid in full based on remaining balance).

Regarding claim 2, Allin discloses the accounting management apparatus according to claim 1, wherein, in the acquisition process, the processor acquires the second settlement information from the accounting information based on the scope of disclosure (Allin Para. [0162] the project may include various details, which can include details about each participant, including material costs, deadlines, draws, and other information relating to the budget).

Regarding claim 3, Allin discloses the accounting management apparatus according to claim 1, wherein, in the compilation process, the processor compiles first amount data about a particular account title in the first settlement information and second amount data about the particular account title in the second settlement information (Allin Para. [0157-0159] all participants are given access to the system, and may enter information about the settlements, and the processor is able to access and complete payments).

Regarding claim 8, Allin discloses an accounting management method executed by an accounting management apparatus configured to manage accounting of a first organization belonging to a set of organizations forming a group (Allin Abstract, managing a construction payment process, participants in a specific project are allowed to send notifications to only those participants within the project), the accounting management apparatus comprising: 
a user interface configured to receive inputs from a user of the accounting management apparatus to control operation of the accounting management apparatus (Allin Para. [0009] a user may input the information used with the processor; Para. [0294] the system may include screens and interactions with users);
a processor configured to execute a program (Allin Para. [0009] the application server has a processor and memory for storing instructions); 
and a storage device configured to store the program (Allin Para. [0009] the application server has a processor and memory for storing instructions), 
the accounting management apparatus being accessible to accounting information about the first organization including information about a project of the first organization and settlement information about the project (Allin Para. [0009] participant access provides information to application server; Para. [0227] Fig. 56, shows the entire project, the names of organizations who are participating, the budget, payment and balance information relating to each participant), 
the processor being configured to execute the method comprising: 
an acquisition process of acquiring first settlement information about the project of the first organization and second settlement information from the accounting information, the second settlement information being about a part of operation of the project by a second organization belonging to the group and having performed part of the operation (Allin Para. [0158] the project as a whole may be assigned a budget, and the subcontractors who participate may individually be assigned a smaller portion of said budget, and the information may be sent through the system to the general contractor in order to pay their employees assigned to the project; Para. [0227] each participant may be from a different company, for specific tasks, such as electricians, plumbing, flooring, etc. and combined for the overall project); 
a compilation process of compiling the first settlement information and the second settlement information acquired by the acquisition process (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0165] the draw information may include a template for the subcontractor to provide any necessary information to approve the draw, such as hours worked, cost of material, etc.; Para. [0167-0168] the line items may also be used to create invoices to be paid at a later date, the invoices uniformly collect and continually reference information to use through the construction payment management process); 
an access rights control process of controlling access of the second organization to the accounting information based on  a selection of a scope of disclosure made by the user via the user interface (Allin Para. [0155] the server includes a permission and authorization engine to provide access to modules; Para. [0171] authorized parties are given access to carry responsibilities when assigned; Para. [0180-0182] access may be managed for different tasks); and 
an output process of outputting a result of the compilation by the compile process (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0173] when the information from invoices are collected, then they may be approved through a variety of managers, and paid in full based on remaining balance).

Regarding claim 9, Allin discloses the accounting management method according to claim 8, wherein, in the acquisition process, the second settlement information is acquired from the accounting information based on the scope of disclosure (Allin Para. [0162] the project may include various details, which can include details about each participant, including material costs, deadlines, draws, and other information relating to the budget).

Regarding claim 10, Allin discloses the accounting management method according to claim 8, wherein, in the compilation process, the processor compiles first amount data about a particular account title in the first settlement information and second amount data about the particular account title in the second settlement information (Allin Para. [0157-0159] all participants are given access to the system, and may enter information about the settlements, and the processor is able to access and complete payments).

Regarding claim 14, Allin discloses an accounting management system comprising a first accounting management apparatus that manages accounting of a first organization belonging to a set of organizations forming a group (Allin Abstract, managing a construction payment process, participants in a specific project are allowed to send notifications to only those participants within the project), 
and a second accounting management apparatus that manages accounting of a second organization in the organization set (Allin Abstract, managing a construction payment process, participants in a specific project are allowed to send notifications to only those participants within the project; the system allows for each organization within the group different access, and those that belong to a specific organization may only control that organizations information), 
the first accounting management apparatus and the second accounting management apparatus each including a user interface configured to receive inputs from a user that control operation of the accounting management system (Allin Para. [0009] a user may input the information used with the processor; Para. [0294] the system may include screens and interactions with users), a processor configured to execute a program (Allin Para. [0009] the application server has a processor and memory for storing instructions), and a storage device configured to store the program (Allin Para. [0009] the application server has a processor and memory for storing instructions),
wherein the first accounting management apparatus being configured to execute: 
a first settlement process of making a first settlement about a project of the first organization (Allin Para. [0009] participant access provides information to application server; Para. [0227] Fig. 56, shows the entire project, the names of organizations who are participating, the budget, payment and balance information relating to each participant); 
and a first registration process of registering first settlement information resulting from the first settlement process with first accounting information accessible from the first accounting management apparatus (Allin Para. [0009] participant access provides information to application server; Para. [0227] Fig. 56, shows the entire project, the names of organizations who are participating, the budget, payment and balance information relating to each participant), 
wherein the second accounting management apparatus being configured to execute: 
a second settlement process of making a second settlement about a part of operation of the project (Allin Para. [0157-0158] costs associated with any part of the project may be payed using the accounting management, the privileges are given based on the project, and subcontractors or other “below the line” employees may be able to send information about the overall budget of the project);
a second registration process of registering second settlement information resulting from the second settlement process with second accounting information accessible from the second accounting management apparatus (Allin Para. [0157-0158] costs associated with any part of the project may be payed using the accounting management, the privileges are given based on the project, and subcontractors or other “below the line” employees may be able to send information about the overall budget of the project, when they are registered, information about payment/accessibility is also included); 
and a transmission process of transmitting the second settlement information to the first accounting management apparatus (Allin Para. [0162] the CPMS is able to acquire information, process the information, and send information to participating organizations within a project, based on their role within the project), and the first accounting management apparatus performs: 
a third registration process of registering the second settlement information with the first accounting information in response to receipt of the second settlement information transmitted by the transmission process (Allin Para. [0174] the CPMS may send payment to contractors, and upon receiving an acknowledgment that they have been received, a waiver may be released; Para. [0182] organization must be registers within the CPMS system to receive payment): 
an acquisition process of acquiring the first settlement information and the second settlement information from the first accounting information (Allin Para. [0158] the project as a whole may be assigned a budget, and the subcontractors who participate may individually be assigned a smaller portion of said budget, and the information may be sent through the system to the general contractor in order to pay their employees assigned to the project; Para. [0227] each participant may be from a different company, for specific tasks, such as electricians, plumbing, flooring, etc. and combined for the overall project); 
a compilation process of compiling the first settlement information and the second settlement information acquired by the acquisition process (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0165] the draw information may include a template for the subcontractor to provide any necessary information to approve the draw, such as hours worked, cost of material, etc.; Para. [0167-0168] the line items may also be used to create invoices to be paid at a later date, the invoices uniformly collect and continually reference information to use through the construction payment management process); 
an access rights control process of controlling access of the second organization to the accounting information based on a selection of a scope of disclosure made by the user via the user interface (Allin Para. [0155] the server includes a permission and authorization engine to provide access to modules; Para. [0171] authorized parties are given access to carry responsibilities when assigned; Para. [0180-0182] access may be managed for different tasks);
and an output process of outputting a result of the compiling by the compilation process (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0173] when the information from invoices are collected, then they may be approved through a variety of managers, and paid in full based on remaining balance).

Regarding claim 15, Allin discloses the accounting management system according to claim 14, wherein the second accounting management apparatus configured to store settings information containing settings of one or more channels defining an accounting management apparatus of a different organization to become a partner in the communication of information (Allin Para. [0162] the general contractor can add subcontractors and material supplies to the specific project, and that project may be managed using the accounting management apparatus), and wherein, if a channel defining the first accounting management apparatus as the communication counterpart is designated, in the transmission process, the second accounting management apparatus transmits transaction data including the second settlement information to the first accounting management apparatus (Allin Para. [0162] the CPMS is able to acquire information, process the information, and send information to participating organizations within a project, based on their role within the project; Para. [0164] registration of participating organizations in CPMS, and information about the organization is included, to allows for the group to decide to allow them access to their project, this includes information about past performance, and this is how the GC will be able to receive settlement information about their work on a project; Para. [0182] organization must be registers within the CPMS system to receive payment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0197789 A1 Allin et al. in view of WO 2004/017240 A1 Tall et al..

Regarding claim 4, Allin discloses the accounting management apparatus according to claim 3. Allin fails to explicitly disclose wherein the particular account title is an account title indicating a profit. Tall is in the field of accounting management (Tall Abstract, accounting data management system) and teaches wherein the particular account title is an account title indicating a profit (Tall Pg. 9, Description of the preferred embodiments Para. 4, the term transactions may include bookkeeping elements as they relate to a business, this includes profit and loss). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the account management of Allin with the ability to also denote profit as taught by Tall. The motivation for doing so would be to take into account the spending from all aspects of a project, and using that to determine overall profit for a business entity, while maintain detailed records of the project as a whole (Tall Pg. 3-4, Problems accompanying accounting audits Para. 1-2, when auditing, a lot of times the transaction details are not readily found to identify how/where the profit came from, but with the ability for the account management system to detail everyone work order, hours of work performed, labor and materials all held in one location, the profit is much more easily analyzed and the auditing process is much less labor intensive, saving time).

Regarding claim 11, Allin discloses the accounting management method according to claim 10. Allin fails to explicitly disclose wherein the particular account title is an account title indicating a profit. Tall teaches wherein the particular account title is an account title indicating a profit (Tall Pg. 9, Description of the preferred embodiments Para. 4, the term transactions may include bookkeeping elements as they relate to a business, this includes profit and loss). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the account management of Allin with the ability to also denote profit as taught by Tall. The motivation for doing so would be to take into account the spending from all aspects of a project, and using that to determine overall profit for a business entity, while maintain detailed records of the project as a whole (Tall Pg. 3-4, Problems accompanying accounting audits Para. 1-2, when auditing, a lot of times the transaction details are not readily found to identify how/where the profit came from, but with the ability for the account management system to detail everyone work order, hours of work performed, labor and materials all held in one location, the profit is much more easily analyzed and the auditing process is much less labor intensive, saving time).

Claims 5-7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0197789 A1 Allin et al. in view of US 2019/0238316 A1 Padmanabhan.

Regarding claim 5, Allin discloses the accounting management apparatus according to claim 1. Allin fails to explicitly disclose wherein the accounting information is a distributed ledger configured using a block chain. Padmanabhan is in the field of compiling information (Padmanabhan Para. [0003] the system implements intelligent consensus) and teaches wherein the accounting information is a distributed ledger configured using a block chain (Padmanabhan Para. [0039] a distributed ledger may be created on a blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accounting management of Allin with the distributed ledger on a blockchain as taught by Padmanabhan. The motivation for doing so would be to provide a shared ledger amongst parties, with the added benefit of blockchain security (Padmanabhan Para. [0003-0006] distributed ledgers allow for cloud based contribution to the information being stored, and that combined information requires trust in a single party of the information, but the addition of a blockchain adds necessary security).

Regarding claim 6, modified Allin teaches the accounting management apparatus according to claim 5, wherein the storage device stores setting information containing settings of one or more channels defining an accounting management apparatus of a different organization to become a partner in the communication of information (Allin Para. [0162] the general contractor can add subcontractors and material supplies to the specific project, and that project may be managed using the accounting management apparatus), and wherein the processor being configured to execute: a transmission process of transmitting transaction data including the first settlement information to the accounting management apparatus of the different organization identified from a designated channel (Allin Para. [0162] the CPMS is able to acquire information, process the information, and send information to participating organizations within a project, based on their role within the project).

Regarding claim 7, modified Allin teaches the accounting management apparatus according to claim 5, wherein the processor being configured to execute: in response to receipt of transaction data including the second settlement information from an accounting management apparatus of a different organization in the group, a registration process of registering the second settlement information with the accounting information (Allin Para. [0174] the CPMS may send payment to contractors, and upon receiving an acknowledgment that they have been received, a waiver may be released; Para. [0182] organization must be registers within the CPMS system to receive payment); and wherein, in the acquisition process, the processor acquires the first settlement information and the second settlement information registered by the registration process from the accounting information (Allin Para. [0164] registration of participating organizations in CPMS, and information about the organization is included, to allows for the group to decide to allow them access to their project, this includes information about past performance, and this is how the GC will be able to receive settlement information about their work on a project; Para. [0182] organization must be registers within the CPMS system to receive payment).

Regarding claim 12, Allin discloses the accounting management method according to claim 8. Allin fails to explicitly disclose wherein the accounting information is a distributed ledger configured using a block chain. Padmanabhan teaches wherein the accounting information is a distributed ledger configured using a block chain (Padmanabhan Para. [0039] a distributed ledger may be created on a blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accounting management of Allin with the distributed ledger on a blockchain as taught by Padmanabhan. The motivation for doing so would be to provide a shared ledger amongst parties, with the added benefit of blockchain security (Padmanabhan Para. [0003-0006] distributed ledgers allow for cloud based contribution to the information being stored, and that combined information requires trust in a single party of the information, but the addition of a blockchain adds necessary security).

Regarding claim 13, modified Allin teaches the accounting management method according to claim 12, wherein the storage device is configured to store setting information containing settings of one or more channels defining an accounting management apparatus of a different organization to become a partner in the communication of information (Allin Para. [0162] the general contractor can add subcontractors and material supplies to the specific project, and that project may be managed using the accounting management apparatus), and wherein the processor being configured to execute: a transmission process of transmitting transaction data including the first settlement information to the accounting management apparatus of the different organization identified from a designated channel (Allin Para. [0162] the CPMS is able to acquire information, process the information, and send information to participating organizations within a project, based on their role within the project).

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Regarding 101, Applicant submits the newly amended claims to include an access rights control process provides practical application. Examiner respectfully disagrees, the act of selecting access permissions for specific organization does not provide more than additional steps in the abstract idea of managing accounts, in which access to the accounts are given permission. The disclosure policy and pup-up screens as described by the Applicant and not what is claimed, and therefore, may be considered, but does not help with the evaluation of integration of the idea into a practical application. 
Regarding 102, Claims 1, 8 and 14 are amended to claim an access rights control process, that would control access for an organization to enter information. Throughout Allin, (Para. [155], [171], [180-182]), there are discussions about a permission and authorization engine that allows access to specific parties 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687